;DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,264,207.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader variant of U.S. Patent No. 9,264,207.
US Pat. No. 9,264,207
Instant Application 
Claim 1
Claims 1 and 7
A method for use in a mobile station communicable with a base station that provides a dynamic scheduling mode and a persistent scheduling mode, the method comprising:
receiving from the base station a control channel signal that includes at least an RV (redundancy version) field and a HARQ (Hybrid Automatic Repeat Request) process field, and
in case a value in the RV field and a value in the HARQ process field in the received control channel signal at least partially constitute a predetermined combination, selecting the persistent scheduling mode to communicate with the base station,
wherein the value in the RV field and the value in the HARQ process field are predetermined values and the predetermined combination is used to indicate a code point for selecting the persistent scheduling mode, and
wherein the code point is used to indicate to the mobile station a control channel format, which defines contents and interpretation of fields in the control channel signal.
A communication apparatus comprising:

a receiver, which, in operation, receives, from a base station, a control channel signal that includes a HARQ (Hybrid Automatic Repeat request) process field and other control information format fields; and
circuitry, which, in operation, supports a dynamic scheduling mode or a persistent scheduling mode in communicating with the base station,
wherein,
responsive to a value in the HARQ process field and a value in another control information format field in the received control channel signal at least partially constituting a predetermined combination of values, the circuitry supports the persistent scheduling mode in communicating with the base station, and
interpretation of at least one control information format field, which is other than the HARQ field and the another control information format field, 1s different between the dynamic scheduling mode and the persistent scheduling mode, wherein the interpretation is based on the predetermined combination of values.


Claims 2 and 8 are rejected by claims 2 of U.S. Patent No. 9,264,207.
Claims 3 and 9 are rejected by claims 3 of U.S. Patent No. 9,264,207.
Claims 4 and 10 are rejected by claims 4 of U.S. Patent No. 9,264,207.
Claims 5 and 11 are rejected by claims 5 of U.S. Patent No. 9,264,207.
Claims 6 and 12 are rejected by claims 1 of U.S. Patent No. 9,264,207.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,485,782. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader variant of U.S. Patent No. 9,485,782.

US Pat. No. 9,485,782
Instant Application 
Claims 1 and 6
Claims 1 and 7
A mobile station comprising one or more processing devices configured to perform: receiving, from a base station that provides a dynamic scheduling mode and a persistent scheduling mode, a control channel signal that includes at least an RV (redundancy version) field and a HARQ (Hybrid Automatic Repeat request) process field, and when a value in the RV field and a value in the HARQ process field in the received control channel signal at least partially constitute a predetermined combination of values, selecting the persistent scheduling mode to communicate with the base station, wherein interpretation of at least one of control information format fields in the control channel signal varies between the dynamic scheduling mode and the persistent scheduling mode, and the predetermined combination of values is used to indicate to the mobile station how to interpret the at least one of control information format fields.
A communication apparatus comprising:

a receiver, which, in operation, receives, from a base station, a control channel signal that includes a HARQ (Hybrid Automatic Repeat request) process field and other control information format fields; and
circuitry, which, in operation, supports a dynamic scheduling mode or a persistent scheduling mode in communicating with the base station,
wherein,
responsive to a value in the HARQ process field and a value in another control information format field in the received control channel signal at least partially constituting a predetermined combination of values, the circuitry supports the persistent scheduling mode in communicating with the base station, and
interpretation of at least one control information format field, which is other than the HARQ field and the another control information format field, 1s different between the dynamic scheduling mode and the persistent scheduling mode, wherein the interpretation is based on the predetermined combination of values.


Claims 2 and 8 are rejected by claims 7 of U.S. Patent No. 9,485,782.
Claims 3 and 9 are rejected by claims 8 of U.S. Patent No. 9,485,782.
Claims 4 and 10 are rejected by claims 9 of U.S. Patent No. 9,485,782.
Claims 5 and 11 are rejected by claims 10 of U.S. Patent No. 9,485,782.
Claims 6 and 12 are rejected by claims 1 of U.S. Patent No. 9,485,782.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,807,788.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader variant of U.S. Patent No. 9,807,788.
US Pat. No. 9,807,788
Instant Application 
Claim 1
Claims 1 and 7
An integrated circuit configured to control operation of a mobile station, the integrated circuit comprising one or more physical computing resources which, in operation, cause the mobile station to:
receive, from a base station that provides a dynamic scheduling mode and a persistent scheduling mode, a control channel signal that includes at least a HARQ (Hybrid Automatic Repeat request) process field and other control information format fields,

select the persistent scheduling mode to communicate with the base station, when a value in the HARQ process field and a value in another control information format field in the received control channel signal at least partially constitute a predetermined combination of values, and
interpret at least one of control information format fields other than the HARQ field and the another control information format field for selecting the persistent scheduling mode in the control channel signal differently between the dynamic scheduling mode and the persistent scheduling mode, based on the predetermined combination of values that indicates how to interpret the at least one of control information format fields
A communication apparatus comprising:

a receiver, which, in operation, receives, from a base station, a control channel signal that includes a HARQ (Hybrid Automatic Repeat request) process field and other control information format fields; and
circuitry, which, in operation, supports a dynamic scheduling mode or a persistent scheduling mode in communicating with the base station,
wherein,
responsive to a value in the HARQ process field and a value in another control information format field in the received control channel signal at least partially constituting a predetermined combination of values, the circuitry supports the persistent scheduling mode in communicating with the base station, and
interpretation of at least one control information format field, which is other than the HARQ field and the another control information format field, 1s different between the dynamic scheduling mode and the persistent scheduling mode, wherein the interpretation is based on the predetermined combination of values.


Claims 2 and 8 are rejected by claims 2 of U.S. Patent No. 9,807,788.
Claims 3 and 9 are rejected by claims 3 of U.S. Patent No. 9,807,788.
Claims 4 and 10 are rejected by claims 4 of U.S. Patent No. 9,807,788.
Claims 5 and 11 are rejected by claims 5 of U.S. Patent No. 9,807,788.
Claims 6 and 12 are rejected by claims 6 of U.S. Patent No. 9,807,788.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,278,205.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader variant of U.S. Patent No. 10,278,205.
US Pat. No. 10,278,205
Instant Application 
Claim 1
Claims 1 and 7
A user equipment (UE), comprising:
reception circuitry which, in operation, receives, from a base station that provides a dynamic scheduling mode and a persistent scheduling mode, a control channel signal that includes at least a HARQ (Hybrid Automatic Repeat request) process field; and
control circuitry coupled to the reception circuitry and which, in operation, select the persistent scheduling mode to communicate with the base station, when a value in the HARQ process field and a value in another predetermined field in the received control channel signal at least partially constitute a predetermined combination of values, and
interpret at least one of control information format fields other than the fields used for selecting the persistent scheduling mode in the control channel signal differently between the dynamic scheduling mode and the persistent scheduling mode, based on the predetermined combination of values.
A communication apparatus comprising:

a receiver, which, in operation, receives, from a base station, a control channel signal that includes a HARQ (Hybrid Automatic Repeat request) process field and other control information format fields; and
circuitry, which, in operation, supports a dynamic scheduling mode or a persistent scheduling mode in communicating with the base station,
wherein,
responsive to a value in the HARQ process field and a value in another control information format field in the received control channel signal at least partially constituting a predetermined combination of values, the circuitry supports the persistent scheduling mode in communicating with the base station, and
interpretation of at least one control information format field, which is other than the HARQ field and the another control information format field, 1s different between the dynamic scheduling mode and the persistent scheduling mode, wherein the interpretation is based on the predetermined combination of values.


Claims 2 and 8 are rejected by claims 2 of U.S. Patent No. 10,278,205.
Claims 3 and 9 are rejected by claims 3 of U.S. Patent No. 10,278,205.
Claims 4 and 10 are rejected by claims 4 of U.S. Patent No. 10,278,205.
Claims 5 and 11 are rejected by claims 5 of U.S. Patent No. 10,278,205.
Claims 6 and 12 are rejected by claims 6 of U.S. Patent No. 10,278,205.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,499,417 in view of Yin (US Pub. No. 2011/0188432). 
US Pat. No. 10,499,417
Instant Application 
Claim 1
Claims 1 and 7
A communication apparatus comprising:
a transmitter, which, in operation, transmits, to a mobile station, a control channel signal that includes a HARQ (Hybrid Automatic Repeat request) process field and other control information format fields; and
circuitry, which is coupled to the transmitter and which, in operation, operates to support a dynamic scheduling mode or a persistent scheduling mode in communicating with the mobile station,
wherein,
the circuitry operates to support the persistent scheduling mode to communicate with the mobile station, when a value in the HARQ process field and a value in another control information format field in the transmitted control channel signal at least partially constitute a predetermined combination of values, and
interpretation of at least one control information format field other than the HARQ field and the another control information format field is different between the dynamic scheduling mode and the persistent scheduling mode, and in the persistent scheduling mode the predetermined combination of values indicates how to interpret said at least one control information format field.
A communication apparatus comprising:

a receiver, which, in operation, receives, from a base station, a control channel signal that includes a HARQ (Hybrid Automatic Repeat request) process field and other control information format fields; and
circuitry, which, in operation, supports a dynamic scheduling mode or a persistent scheduling mode in communicating with the base station,
wherein,
responsive to a value in the HARQ process field and a value in another control information format field in the received control channel signal at least partially constituting a predetermined combination of values, the circuitry supports the persistent scheduling mode in communicating with the base station, and
interpretation of at least one control information format field, which is other than the HARQ field and the another control information format field, 1s different between the dynamic scheduling mode and the persistent scheduling mode, wherein the interpretation is based on the predetermined combination of values.


U.S. Patent No. 10,499,417 further discloses the control signal is transmitted from a base station to a mobile station (claim 1: a base station transmits control channel to a mobile station)
U.S. Patent No. U.S. Patent No. 10,499,417 does not teach the apparatus circuitry in a mobile station.
However, in the same field of endeavor, Yin discloses a base station supporting a dynamic scheduling mode (figure 6A-H; paragraphs 42-44: no duration field, no static allocation/dynamic allocation) and persistent scheduling mode (figure 5; paragraphs 40-41) transmitting to wireless stations a control signal including HARQ field (paragraphs 42-43) and other fields (figures 5 and 6; paragraphs 40-44) for either dynamic or persistent scheduling (paragraph 41).
Therefore, it would have been obvious to one with ordinary skill in the art to implement a mobile station performing steps in U.S. Patent No. 10,499,417 for predictable result.
Claims 2 and 8 are rejected by claims 2 of U.S. Patent No. 10,499,417.
Claims 3 and 9 are rejected by claims 3 of U.S. Patent No. 10,499,417.
Claims 4 and 10 are rejected by claims 4 of U.S. Patent No. 10,499,417.
Claims 5 and 11 are rejected by claims 5 of U.S. Patent No. 10,499,417.
Claims 6 and 12 are rejected by claims 6 of U.S. Patent No. 10,499,417.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,959,256 in view of Yin (US Pub. No. 2011/0188432). 
U.S. Patent No. 10,959,256
Instant Application 
Claim 1
Claims 1 and 7
A communication apparatus comprising:
a transmitter, which, in operation, transmits, to a mobile station, a control channel signal that includes a HARQ (Hybrid Automatic Repeat request) process field and other control information format fields; and
circuitry, which is coupled to the transmitter and which, in operation, operates to support a dynamic scheduling mode or a persistent scheduling mode in communicating with the mobile station,
wherein,
the circuitry operates to support the persistent scheduling mode to communicate with the mobile station, when a value in the HARQ process field and a value in another control information format field in the transmitted control channel signal at least partially constitute a predetermined combination of values, and
interpretation of at least one control information format field other than the HARQ field and the another control information format field is different between the dynamic scheduling mode and the persistent scheduling mode, and in the persistent scheduling mode the predetermined combination of values indicates how to interpret said at least one control information format field.
A communication apparatus comprising:

a receiver, which, in operation, receives, from a base station, a control channel signal that includes a HARQ (Hybrid Automatic Repeat request) process field and other control information format fields; and
circuitry, which, in operation, supports a dynamic scheduling mode or a persistent scheduling mode in communicating with the base station,
wherein,
responsive to a value in the HARQ process field and a value in another control information format field in the received control channel signal at least partially constituting a predetermined combination of values, the circuitry supports the persistent scheduling mode in communicating with the base station, and
interpretation of at least one control information format field, which is other than the HARQ field and the another control information format field, 1s different between the dynamic scheduling mode and the persistent scheduling mode, wherein the interpretation is based on the predetermined combination of values.


U.S. Patent No. 10,959,256 further discloses the control signal is transmitted from a base station to a mobile station (claim 1: a base station transmits control channel to a mobile station)
U.S. Patent No. 10,959,256 does not teach the apparatus circuitry in a mobile station.
However, in the same field of endeavor, Yin discloses a base station supporting a dynamic scheduling mode (figure 6A-H; paragraphs 42-44: no duration field, no static allocation/dynamic allocation) and persistent scheduling mode (figure 5; paragraphs 40-41) transmitting to wireless stations a control signal including HARQ field (paragraphs 42-43) and other fields (figures 5 and 6; paragraphs 40-44) for either dynamic or persistent scheduling (paragraph 41).
Therefore, it would have been obvious to one with ordinary skill in the art to implement a mobile station performing steps in U.S. Patent No. 10,959,256  for predictable result.
Claims 2 and 8 are rejected by claims 2 of U.S. Patent No. 10,959,256.
Claims 3 and 9 are rejected by claims 3 of U.S. Patent No. 10,959,256.
Claims 4 and 10 are rejected by claims 4 of U.S. Patent No. 10,959,256.
Claims 5 and 11 are rejected by claims 5 of U.S. U.S. Patent No. 10,959,256.
Claims 6 and 12 are rejected by claims 6 of U.S. Patent No. 10,959,256.

Allowable Subject Matter
Claims 1-12 would be allowable if a Terminal Disclaimer is filed disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,264,207; 9,485,782; 9,807,788; 10,278,205; 10,499,417; and 10,959,256.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach responsive to a value in the HARQ process field and a value in another control information format field in the received control channel signal at least partially constituting a predetermined combination of values, the circuitry supports the persistent scheduling mode in communicating with the base station, and interpretation of at least one control information format field, which is other than the HARQ field and the another control information format field, 1s different between the dynamic scheduling mode and the persistent scheduling mode, wherein the interpretation is based on the predetermined combination of values in conjunction with other limitations in independent claims 1 and 6.
The reason for allowance is similar to parent’s applications’ reasons for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura et al. (US Pub. No. 2009/0103482) discloses two scheduling modes based on a number of bits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466